Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is led to be indefinite as it is unclear if “one of the sides of the peripheral wall” of line 5 and “one of the sides of the peripheral wall” of lines 6-7 refer to the same side such that the vacuum device and first non-stick member are on the same side or if they each refer to any one of the sides such that the vacuum device and first non-stick member can each be located on any of the sides of the peripheral wall.  In light of the original disclosure the claim will be interpreted as the former.
The limitation of claim 1 of “one of the remaining sides of the peripheral wall” is led to be indefinite.  It is unclear what is excluded by “one of the remaining sides”.  Is this the sides of the peripheral wall excluding the one of the sides of the peripheral wall of line 5?  The claim will be interpreted as if the at least one second non-stick member are each disposed on an inner surface of one of the sides of the peripheral wall excluding the one of the sides of the peripheral wall that the vacuum device is disposed on.
Claim 2 recites the limitation "the virtual circle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 3 that “the projections and the grooves are disposed on an inner surface of the vacuum device” is led to be indefinite as claim 1 requires that the vacuum device includes the first non-stick member and claim 3 requires that the first non-stick member includes the plurality of projections and grooves.  If the projections and grooves are part of the vacuum device how can they be disposed on an inner surface of the vacuum device?
Claim 4 is led to be indefinite as it is unclear if “at least one of the sides of the peripheral wall” is a newly recited structure or refers back to “one of the remaining sides of the peripheral wall”.
The limitation of claim 8 is led to be indefinite as the metes and bounds of “an elongated, releasable fixing member” are unclear.  Is the fixing member releasable from the vacuum bag? The original specification provides that “a releasable fixing member 610 is further provided across the mouth of the opening 210 for keeping shape of the open bag prior to closing the bag”.  In order to give the claim its broadest most reasonably interpretation in light of the disclosure the limitation will be interpreted as an elongated member which can be releasably fixed to another portion of the vacuum bag.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabounjian (US 20090232423) further in view of Shi (US 8851289) and Custer (US 20080256901).
Claim 1:  Sabounjian discloses a vacuum storage bag 20 (vacuum bag) comprising: a peripheral wall including an entrance 24 (opening) and a plurality of sides; and a one-way valve 26 (vacuum device) disposed on one of the sides of the peripheral wall and including an inner portion 28 (first non-stick member) on an inner surface of one of the sides of the peripheral wall (see fig. 1, 2C, and 7).
Sabounjian does not disclose the vacuum bag having a base, the peripheral wall formed on an edge of the base or at least one second non-stick member each disposed on an inner surface of one of the remaining sides of the peripheral wall.
Shi teaches a vacuum bag 1 having a base and peripheral wall formed on an edge of the base (see annotated partial fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the peripheral wall on an edge of a base, as taught by Shi, in order to permit the vacuum storage bag 20 (vacuum bag) to stand on its own without falling over.
Custer teaches a package 210 having a valve 230 on a side panel 212 and a textured standoff area 280 (second non-stick member) attached to the interior of side panels 212 & 214 (see P. 0122 and fig. 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have attached textured standoff areas 280 (second non-stick member) to the sides of the peripheral wall, as taught by Custer, in order to permit fluids to pass to more completely evacuate the vacuum storage bag 20 (vacuum bag).


    PNG
    media_image1.png
    372
    354
    media_image1.png
    Greyscale

Claim 2:  The combination discloses wherein the inner portion 28 (first non-stick member) including a plurality of fins 60 (projections) equally spaced apart and a plurality of grooves equally spaced apart along the virtual circle, and wherein each of the grooves is disposed between two adjacent ones of the fins 60 (projections) (see annotated fig. 7 below).

    PNG
    media_image2.png
    225
    211
    media_image2.png
    Greyscale

Claim 3:  The combination discloses wherein the fins 60 (projections) are elongated, the grooves are elongated, and the fins 60 (projections) and the grooves are disposed on an inner surface of the one-way valve 26 (vacuum device) (see annotated fig. 7 above and fig. 1 & 2C).
Claim 5:  The combination discloses an elongated, releasably closable seal 22 (closing device) on the entrance 24 (opening) for closing the entrance 24 (opening) prior to a vacuum operation (see fig. 1).
Claim 6:  The combination discloses the elongated, releasably closable seal 22 (closing device) being elongated and a zipper-type seal with one or more elastomeric protrusions fitting inside mating female grooves (alternated) (see fig. 1 and P. 0033).
Claim 7:  The combination discloses the one-way valve 26 (vacuum device) being a vacuum valve (see fig. 1, 2C, and P. 0033).
Claim 8:  The combination discloses an elongated, releasably closable seal 22 (closing device) having a zipper-type seal with one or more elastomeric protrusions (elongated, releasable fixing member) fitting inside mating female grooves and disposed across the opening (see fig. 1 and P. 0033).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabounjian (US 20090232423), Shi (US 8851289), and Custer (US 20080256901) as applied to claim 3 above, and further in view of Dietz (US 5984088).
Claim 4:  The combination discloses a textured standoff area 280 (second non-stick member) being a sheet formed on at least one of the sides of the peripheral wall.
The combination does not disclose the textured standoff area 280 (second non-stick member) being a sheet of sandpaper.
The combination discloses a prior art vacuum storage bag 20 (vacuum bag) having all the recited structure, but which differs from the claimed device in that the second non-stick member is a sheet of textured standoff area instead of a sheet of sandpaper.  Dietz discloses a prior art package having texturized materials in the form of texturized plastic materials and sandpaper.  The substitution of one known element (sandpaper as shown in Dietz) for another (textured standoff area as shown in the combination) would have been obvious to one or ordinary skill in the art at the time of the invention since the substitution of the sandpaper in Dietz would have yielded predictable results, namely, a roughened surface in the combination to permit fluid passage.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabounjian (US 20090232423), Shi (US 8851289), and Custer (US 20080256901) as applied to claim 7 above, and further in view of Gerena (US 20050207678).
Claim 9:  The combination discloses the claimed invention except for two opposite rings disposed on the opening.
Gerena teaches a plastic sack 1 having an opening and handles 2 & 3 (two opposite rings) disposed on the opening (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the vacuum storage bag 20 (vacuum bag) to have handles 2 & 3 (two opposite rings) disposed on the entrance 24 (opening), as taught by Gerena, in order to provide a means for a user to carry and transport the vacuum storage bag 20 (vacuum bag).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6592260 and US 7574780 are considered pertinent to sheets of sandpaper, US 20200407118, US 20190359396, US 20150027921, US 20090289026, US 7742360, and US 20050236293 are considered pertinent to indicia circles, US 20040208400 is considered pertinent to fixing members and rings, and US 20060120632, US 20080118190, US 20070068841, US 20090206295, US 20030015452, US 20030178066, US 20070014492, US 20080156685, US 7232108, US 7398953, US 7972064, US 5480030, US 6712334, and WO 9516619 are considered pertinent to first non-stick members with protrusions and grooves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736